UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7157


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

 DARRYL MAYES PROCTOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:07-cr-00711-TMC-1)


Submitted:   December 19, 2013            Decided:   January 8, 2014


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Mayes Proctor, Appellant Pro Se. Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina; Elizabeth
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darryl   Mayes      Proctor       appeals   the   district      court’s

order denying his motion for a sentence reduction.                           We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                        United

States   v.     Proctor,    No.    7:07-cr-00711-TMC-1          (D.S.C.     June   13,

2013).     We dispense with oral argument because the facts and

legal    contentions     are     adequately       presented     in   the   materials

before   this    court     and    argument      would   not   aid    the   decisional

process.

                                                                             AFFIRMED




                                            2